Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.7 ESCROW AGREEMENT This Escrow Agreement is dated as of the effective date (the  Effective Date  ) set forth on schedule 1 attached hereto (  Schedule 1  ) by and among the purchaser identified on Schedule 1 (the  Purchaser  ), Thomas G. Kunigonis (the  Seller  ), and JPMorgan Chase Bank, N.A. as escrow agent hereunder (the  Escrow Agent  ). WHEREAS , the Purchaser and the Seller have agreed to deposit in escrow certain funds and wish such deposit to be subject to the terms and conditions set forth herein. WHEREAS, the purpose of the escrow is to secure certain obligations of Seller related to net working capital as of the closing pursuant to that certain Stock Purchase Agreement by and between Purchaser and Seller dated as of August 31, 2007 and more specifically described therein; WHEREAS , the Purchaser and the Seller hereby acknowledge and agree that the Escrow Agent has not reviewed, and is not a party to, the Stock Purchase Agreement; and is not responsible for any of the duties or responsibilities set forth therein. NOW THEREFORE , in consideration of the foregoing and of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1. Appointment . The Purchaser and Seller hereby appoint the Escrow Agent as their escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under the terms and conditions set forth herein. 2. Escrow Fund. Simultaneous with the execution and delivery of this Escrow Agreement, Purchaser is depositing with the Escrow Agent the sum indicated as the escrow deposit on Schedule 1 (the  Escrow Deposit  ). The Escrow Agent shall hold the Escrow Deposit and, subject to the terms and conditions hereof, shall invest and reinvest the Escrow Deposit and the proceeds thereof (the  Escrow Fund  ) as directed in Section 3 . 3. Investment of Escrow Fund. Except as Purchaser and Seller may from time to time jointly instruct the Escrow Agent in writing (a Joint Instruction), the Escrow Funds shall be invested in a trust deposit investment vehicle with JPMorgan Chase Bank, N.A. (the "Fund") until all of the monies in the Escrow Fund have been liquidated or distributed pursuant to the terms hereof. Such Joint Instruction, if any, referred to in the foregoing sentence shall specify the type and identity of the investments to be purchased and/or sold. The Escrow Agent is hereby authorized to execute purchases and sales of investments through the facilities of its own trading or capital markets operations or those of any affiliated entity. An agency fee may be assessed in connection with each transaction. The Escrow Agent is authorized to liquidate in accordance with its customary procedures any portion of the Escrow Funds consisting of investments to provide for payments 1 required to be made under this Agreement. In addition: (a) The parties recognize and agree that the Escrow Agent will not provide supervision, recommendations or advice relating to either the investment of moneys held in the Escrow Account or the purchase, sale, retention or other disposition of any permitted investment; (b) Interest and other earnings on permitted investments shall be added to the Escrow Account. Any loss or expense incurred as a result of an investment will be borne by the Escrow Account; (c) The Escrow Agent is hereby authorized to execute purchases and sales of permitted investments through the facilities of its own trading or capital markets operations or those of any affiliated entity. The Escrow Agent shall send statements to each of the Purchaser and the Seller on a monthly basis reflecting activity in the Escrow Account for the preceding month. Although Purchaser and Seller recognize that it may obtain a broker confirmation or written statement containing comparable information at no additional cost, Purchaser and the Seller hereby agree that confirmations of permitted investments are not required to be issued by the Escrow Agent for each month in which a monthly statement is rendered. No statement need be rendered for the Escrow Account if no activity occurred for such month; (d) Purchaser and the Seller acknowledge and agree that the delivery of the escrowed property is subject to the sale and final settlement of permitted investments.
